Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “stabiliser” should be spelled “stabilizer”.  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  “stabilise” should be spelled “stabilize”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 26 recites the limitation "the alcohol" in reference to claim 20, however claim 20 is only limited to a liquid carrier, not an alcohol.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the use of a carboxylic acid to stabilize a composition comprising oxime carbamate and liquid carrier, however the claim fails to recite step required for use.  The claims are incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step of how the carboxylic acid is added to the composition.  Claims 42-50 are also rejected for being dependent on the use claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-8, 10, 11, 14-17, 19, 33, 35, 39-44 and 47-50 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Dawkins (US 2005/0096224; published May 5, 2005).
Applicant claims a composition comprising i) an oxime carbonate; ii) a carboxylic acid; and iii) a liquid carrier. (claim 1)
Applicant also claims a method for the treatment of pest infestations at a locus, comprising applying the composition to the locus. (claim 40)
Applicant also claims the use of a carboxylic acid to stabilize a composition comprising i) an oxime carbonate; and ii) a liquid carrier. (claim 41).
Dawkins discloses a liquid concentrate comprising 10% oxamyl, pure; 1% citric acid (carboxylic acid); FD&C Yellow and Blue (colorants) and 87.85% water (carrier) [0064].  The composition is used to control G. pallida by applying the composition to potato plant soil [0073-75].  Results show that the treatment controls cyst production in 4-day, 7-day and 14-day intervals [0076-77].  The pH value claimed (claims 14-16 and 47-49) would necessarily also be present since it is a property of the formulation.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 

Claims 9, 18, 20-32, 34 and 36-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dawkins (US 2005/0096224; published May 5, 2005).
Applicant’s Invention
Applicant claims a composition comprising i) an oxime carbonate; ii) a carboxylic acid; and iii) a liquid carrier. (claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 9, 18, 20 and 34, Dawkins teach that the amount of the active ingredient (oxamyl) ranges from 5-50% and the diluent (carrier) ranges from 40-95% of the solution formulations [0059].  With respect to claims 21-32 and 36-38, Dawkins teach that the diluent (carrier) is selected from water, propylene carbonate (carbonate ester) and methanol [0061].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Dawkins does not teach a mixture of water and alcohol in a ratio of 8:1 to 1:8, a mixture of water and carbonate ester in a ratio of 1:12 to 12:1, or a mixture of alcohol and carbonate ester in a ratio of 1:12 to 12:1, 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Dawkins to include a mixture of water and methanol in a ratio of 1:8 to 8:1 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine alcohol and water in a ratio of 1:8 to 8:1 because they are taught by Dawkins to be liquid diluents useful in the formulation.  
It would have been prima facie obvious to one of ordinary skill to use the teachings of Dawkins to include a mixture of propylene carbonate and methanol in a ratio of 1:10 to 10:1 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine alcohol and carbonate in a ratio of 1:10 to 10:1 because they are taught by Dawkins to be liquid diluents useful in the formulation.  
It would have been prima facie obvious to one of ordinary skill to use the teachings of Dawkins to include a mixture of propylene carbonate and water in a ratio of 1:12 to 12:1 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention .  

Claims 12, 13, 45 and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dawkins (US 2005/0096224; published May 5, 2005) in view of Assaraf et al. (US 2010/0291230; published November 18, 2010).
Applicant’s Invention
Applicant claims a composition comprising i) an oxime carbonate; ii) a carboxylic acid; and iii) a liquid carrier. (claim 1).
Applicant also claims the use of a carboxylic acid to stabilize a composition comprising i) an oxime carbonate; and ii) a liquid carrier. (claim 41).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Dawkins discloses a liquid concentrate comprising 10% oxamyl, pure; 1% citric acid (carboxylic acid); FD&C Yellow and Blue (colorants) and 87.85% water (carrier) [0064].  The composition is used to control G. pallida by applying the composition to potato plant soil [0073-75].  Results show that the treatment controls cyst production in 4-day, 7-day and 14-day intervals [0076-77].  The pH value claimed (claims 14-16 and 47-49) would 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Dawkins does not teach a carboxylic acid selected from formic acid, acetic acid, propionoic acid, butyric acid, valeric acid, caproic acid and benzoic acid.  It is for this reason that Assaraf et al. is joined.
Assaraf et al. teach pesticide compositions for controlling pests which demonstrate synergistic activity (abstract).  The compositions include phosphorous containing compounds and nitrogen releasing compounds [0103].  Acidifying agents which provide an acidic medium for stability include acetic acid and citric acid and the agents improve solubility, mobility in soil and availability of ionic metals to plants [0176].  Additional pesticides that can be added to the formulation includes oxamyl [0192].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Dawkins and Assaraf et al. teach pesticide formulations comprising citric acid and oxamyl.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Dawkins and Assaraf et al. to substitute acetic acid in place of citric acid and an acidifying agent with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to include acetic acid in place of citric acid because Assaraf et al. teach that both are used interchangeably to improve solubility, mobility and availability of metals in soil.  

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617